Church, S.
This application for letters of administration is made on the ground that the widow, who is entitled to prior right, has not made application; but the widow appears- and shows that, previous to this application, she had obtained letters of administration on the estate of the deceased, under the name of Morris Siriski. As there is no question that these two- applications relate to the same person, it follows of course that the present one must be denied. As it appears that one, if not both, of these parties has spelled the name of the deceased improperly, the confusion which has resulted emphasizes the necessity of care and circumspection in correctly setting forth the names of parties; and, if there is any doubt as to whether the letters which have been issued bear the proper name, a proceeding should be instituted to amend them in order to prevent further confusion.